DETAILED ACTION
	In Reply filed on 04/19/2021 Claims 1, 3- 6, and 8- 17 are pending. Claims 1, 5- 6, and 8- 11 are currently amended. Claims 12- 17 are withdrawn based on restriction requirement. Claims 2 and 7 are canceled. Claims 1, 3- 6, and 8- 11 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Claim 1 recites the term “extruding a flowable and settable thermoplastic in a third stage.” The term “extruding” here is interpreted as forcing a material through a die. This interpretation is consistent with the instant specification, drawings, and claims. See [0043] and Fig. 3A. Notably, under this interpretation there is no requirement that a screw extrude the material at the third stage 24.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3- 6, and 8- 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites "in which the material is structurally supported by the extruded and hardened material." It is unclear what the difference is between “the material” and “the extruded and hardened material” in claim 1. As such, it is unclear how “the extruded and hardened” material supports “the material.”
Claims 3- 5 are rejected by virtue of depending on an indefinite claim.
Claim 5 recites "with an extruder".  It's unclear if this is the same extruder as claim 1 or a separate, different extruder.
Claim 6 recites the term “at least floor locations of said frame for subsequent part attachment” in lines 5- 6. It is unclear what structural limitations are required by the term “at least floor locations of said frame” The closest element found in the specification appears to be components 118/120. See Fig. 15A, 15B and [0058, 0060] of instant specification. However, it is unclear based on the specification, claims, and drawings how the brackets are incorporated into locations of the frame. Instead, Applicant’s specification describes the brackets incorporated into locations on the structural foam (which encapsulates the frame). See Fig. 15A, 15B and [0058, 0060] of instant specification. 
Claims 8- 11 are rejected by virtue of depending on an indefinite claim.	

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 9- 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention
Claim 6 recites the limitation “hardware brackets incorporated into at least floor locations of said [skeletal] frame for subsequent part attachment” and claim 9 the limitation “shaping the skeleton frame into any of a vehicle, floor, side, or base structure, or seat.” The specification and drawings only provide support for hardware brackets incorporated into at least floor locations of a skeletal frame of a seat. See instant application paragraph [0031, 0060] and Fig. 16A. Thus, the amendment to claim 6 causes claim 9 to fail to comply with the written description requirement. Claim 10 is rejected by virtue of depending on a claim that fails to comply with the written description requirement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3- 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2002/0192401 A1 (“Matsumoto”).
	Regarding claim 1, Matsumoto teaches an extruding process for creating a structural form (Col. 3 lines 3- 8), comprising the steps of:
	bundling and conveying an elongated material into an extruder ([0215] teaches the extruder being filled with a filler woodflour into a material inlet 48 of extruder 40; [0071] teaches woodflour includes cuttings, grindings, sawdust, pulverizates of timbers, wooden boards, plywood, pulp, bamboo canes, etc. The Examiner submits that it is inherent that the woodflour of Matsumoto includes material that is “elongated.” In other words, it is inherent that the cuttings, grindings, sawdust, or pulverizates of the woodflour include cuttings, grindings, sawdust, or pulverizates having one dimension greater than another dimension of the respective material);
	reshaping a cross section of the bundled material in a first stage of the extruder ([0215] teaches molding of the core layer 37 with first extruder 40, where the core layer 37 includes woodflour);
	chilling the bundled material in a second stage (Figs. 15, 17 display an extruder die head having a chiller die 42, where the woodflour is cooled between the bundling at inlet 48 and reshaping in die 45);
	extruding a flowable and settable thermoplastic in a third stage, using any combination of heat and pressure, around and between the material ([0216] teaches a second extruder which molds a coating layer 38; [0024] teaches the coating layer containing a thermoplastic. Alternatively, [0218] teaches coating the surface of core layer 37 with coating layer 38 in hot coating die 45. Forcing the coating layer 38 and 37 through hot coating die 45 is interpreted as the claimed “extruding”);
Figs. 15, 17 display an extruder die head having a chiller die 42 and hot coating die 45. Preventing backflow is a result of the respective heating and cooling of the material);
	setting and hardening the thermoplastic (Fig. 15, 17 as the molded article 36 exits the die 45, the thermoplastic sets and hardens 36 due to being exposed to room temperature); and
	outputting a finished article having a cross sectional profile in which the material is structurally supported by the extruded and hardened material (Fig. 15- 17 and [0214, 0218] teach the article 36 being outputted where the woodflour of the core layer 37 is supported by the coating layer 38).

	Regarding claim 3, Matsumoto teaches the step of extruding a thermoplastic further comprising providing any of a polymeric or structural foam material ([0088- 0089, 0095] teach the coating layer having a foaming agent such that the material undergoes foaming during molding).

	Regarding claim 4, Matsumoto teaches the step of outputting a finished article further comprising providing any of a round, square, rectangular, or I beam cross sectional profile (Fig. 16 displays the outputted article 36 comprising a rectangular cross section).

	Regarding claim 5, Matsumoto teaches infusing a graded naturally occurring material within the flowable thermoplastic material ([0084- 0085] teaches the coating layer containing a cellulose powder),
	Said step of extruding further including forcing the infused combination through a cross sectional die head structure associated with an extruder ([0218] teaches coating the surface of core layer 37 with coating layer 38 in hot coating die 45. Forcing the coating layer 38 and 37 through hot coating die 45 is interpreted as the claimed “extruding”); and
	Forming the finished article as a partially hollowed cross sectional profile exhibiting any combination of ribs or compartments ([0088- 0089, 0095] teach the coating layer or core layer having a foaming agent such that the material undergoes foaming during molding. The pores formed during molding are interpreted as compartments).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over USP 6059369 (“Bateson”) in view of US 2002/0192401 A1 (“Matsumoto”).
Regarding claim 6, Bateson teaches a process for encapsulating a pre-assembled frame article (Col. 3 lines 24- 31), comprising the steps of:
Figs. 2- 4 and Col. 3 lines 24- 31); 
encapsulating the skeleton (Col. 3 lines 24- 31 teaches encapsulating the mandrel 27 with fiberglass and carbon fiber and injecting curable resin into the mold to surround the mandrel with resin); and 
hardware brackets incorporated into at least floor locations of said frame for subsequent part attachment (Col. 3 lines 9- 14 and Fig. 1, 4 teach slipping a metal tube 29 over the foam mandrel 27, which have holes 6, 8 subsequently attaching to base 10 having hardware brackets as shown in Fig. 1).
Bateson does not explicitly teach configuring a plurality of naturally occurring fiber structures and encapsulating with a structural foam.
	Matsumoto teaches configuring a plurality of naturally occurring fiber structures to form a frame member ([0025, 0033] teach the formation of a pultruded article including natural fibers, wherein the pultruded article may be used, for example, for a furniture component) and encapsulating with a structural foam ([0088- 0089, 0095] teach the coating layer having a foaming agent such that the material undergoes foaming during molding).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process of Bateson to incorporate a naturally occurring fiber as taught by Matsumoto motivated by reinforcing the foam structure of Bateson (based on Matsumoto – [0025]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process of Bateson to incorporate a foam encapsulation step as taught by Matsumoto motivated by contributing to an enhanced wood like texture of the molded article (Matsumoto – [0095]). According to [0161] of Matsumoto the molded articles formed are pertinent to furniture materials. Since the Abstract of Bateson describes the invention being for a .

Claims 6 and 8- 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0126571 A1 (“Plagemann”) in view of US 2002/0192401 A1 (“Matsumoto”) and USP 6059369 (“Bateson”).
	Regarding claim 6, Plagemann teaches a process for encapsulating a pre-assembled frame article, comprising the steps of:
	configuring a plurality of naturally occurring fiber structures into a skeletal frame (Fig. 1 and [0025-0027, 0033] teach a feed system 108, resin injection assembly 110, and pultrusion die 112 which form a desired cross section in the form of the pultrusion substrate; [0025] teaches the feedstock comprising natural fibers); and
	encapsulating the skeleton (Fig. 1 and [0040] teach a coating material application assembly 140 which coats the pultrusion substrate 104).
	Plagemann does not explicitly teach encapsulating with a structural foam; and hardware brackets being incorporated into at least floor locations of said frame for subsequent part attachment.
	Matsumoto teaches encapsulating with a structural foam ([0088- 0089, 0095] teach the coating layer having a foaming agent such that the material undergoes foaming during molding).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process of Plagemann to incorporate a foam encapsulation step as taught by Matsumoto motivated by contributing to an enhanced wood like texture of the molded article (Matsumoto – [0095]). According to [0161] of Matsumoto the molded articles formed are pertinent to furniture materials. Similarly, [0033] of Plagemann teaches forming a furniture 
	Bateson teaches hardware brackets incorporated into at least floor locations of said frame for subsequent part attachment (Col. 3 lines 9- 14 and Fig. 1, 4 teach slipping a metal tube 29 over the foam mandrel 27, which have holes 6, 8 subsequently attaching to base 10 having hardware brackets as shown in Fig. 1).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process of Plagemann to incorporate a hardware bracket as taught by Bateson motivated by connecting the base of the seat to a vehicle (See Fig. 1 and Col. 1 lines 6- 9 of Bateson). Furthermore, Plagemann teaches forming furniture components using the pultruded article in [0033].

	Regarding claim 8, Plagemann does not explicitly providing any of a fabric, carpet, foam, or upholstery onto the skeleton structure.
Matsumoto teaches providing foam incorporated into the skeleton structure ([0088- 0089, 0095] teach the core layer having a foaming agent such that the material undergoes foaming during molding).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process of Plagemann to incorporate a foam encapsulation step as taught by Matsumoto motivated by reasons set forth in claim 6.

	Regarding claim 9, Plagemann teaches shaping the skeleton frame into any of a vehicle, floor, side, or base structure, or seat ([0033] teaches forming furniture; [0034] teaches forming a door sill or a window frame cladding which would qualify either as a floor or base structure).

10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0126571 A1 (“Plagemann”), US 2002/0192401 A1 (“Matsumoto”), and USP 6059369 (“Bateson”), as applied to claims 6 and 9, further in view of US 2012/0244309 A1 (“Saur”).
	Regarding claim 10, Plagemann does not explicitly teach integrating underside structural supporting conduit attachments into a floor structure configured by the skeleton frame.
Saur teaches integrating underside structural supporting conduit attachments (30) into a floor structure configured by the skeleton frame ([0021] and Figs. 1, 3).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify Plagemann to incorporate the conduit attachments as taught by Saur motivated by increasing the strength and rigidity and providing substantial structural or load bearing capability (Saur – [0009]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over USP 6059369 (“Bateson”) in view of US 2002/0192401 A1 (“Matsumoto”), as applied to claim 6, further in view of USP 4828325 (“Brooks”).
	Regarding claim 11, Bateson teaches providing the skeleton frame as a furniture structure (Fig. 1) and looping a netting material (Col. 3 lines 17- 31 teach surrounding the mandrel with fiberglass and carbon fiber braids) around a rod (27) which is locked inside of a metal tube (29) with a through defined slot (6, 8) within a side supporting section of the structure, the tube (29) being integrated as a separate fitting in addition to structural supporting the components (Fig. 4 and Col. 3 lines 24- 31).
	Bateson does not explicitly teach a naturally occurring member and the tube being surrounded by the structural sealing and support material.
[0025, 0033] teach the formation of a pultruded article including natural fibers, wherein the pultruded article may be used, for example, for a furniture component).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process of Bateson to incorporate a naturally occurring fiber as taught by Matsumoto motivated by reasons set forth in claim 6.
Brooks teaches the tube being surrounded by the structural sealing and support material (Col. 6 lines 48- 56 teaches injecting foaming material into a mold box 62; Fig. 6 displays mold box including metal tubes; Col. 7 lines 38- 47 teach the tubular assembly 75 being within the mold box and covered by membrane 48. Thus, the injected foam covers the tubular assembly 75).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the tube of Bateson to be surrounded by sealing and support material as taught by Brooks motivated by adequately bolstering/supporting the user of the seat (Brooks – Col. 7 lines 8- 15).

Response to Arguments
Applicant's arguments filed 04/19/2021 have been fully considered but they are not persuasive.
The Applicant argues that Matsumoto does not teach bundling lengths of elongated materials as proposed by the Examiner. Applicant submits that Matsumoto teaches depositing ground woodflour filler which is poured into a material inlet 48 to a first stage extruder 40. Thus, Applicant concludes that the steps of bundling and conveying the elongated material into the extruder is not rendered obvious by the combined thermoplastic and woodflour filler in Matsumoto.


	The Applicant argues that Matsumoto teaches a cooling die disposed after the first extrusion stage (and not before as recited in amended claim 1). Applicant submits that the cooling die 42 is located between a first post extrusion post shaping die 41 and a surface heating die 43. The Applicant further notes that although second extruder 42 is located beyond the cooling die 42, the second extruder is not an in-line configuration with the first extruder. The Applicant further submits that the purpose of the chiller stage in the present invention for preventing backflow of flowable material is thwarted by having heating dies 41 and 43 located on either side of the chiller.
	The Examiner respectfully disagrees with the Applicant’s argument. The Applicant has construed the term “extruding” beyond what is supported by the instant application. Ordinarily, extrusion does involve a screw to convey molten plastic material. However, the words of the claim must be given their plain meaning unless such a meaning is inconsistent with the specification. MPEP 2111.01(I). The ordinary “plain meaning” definition of “extruding” described above is inconsistent with the Applicant’s specification because there is no support for a screw or the like to convey molten plastic material. Thus, term “extruding” in this Application is 

	The Applicant submits that Bateson does not teach combining natural fibrous material with an outer encapsulating foam. Applicant further submits that the claimed hardware brackets of claim 6 distinguishes from the attachment tube 29.
	In response to this argument, the Examiner submits that Matsumoto teaches configuring a plurality of naturally occurring fiber structures to form a frame member ([0025, 0033] teach the formation of a pultruded article including natural fibers) and encapsulating with a structural foam ([0088- 0089, 0095] teach the coating layer having a foaming agent such that the material undergoes foaming during molding). It would been obvious to modify the frame of Bateson to incorporate a naturally occurring fiber as taught by Matsumoto motivated by reinforcing the foam structure of Bateson (based on Matsumoto – [0025]). One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The Examiner further submits that Bateson teaches hardware brackets incorporated into at least floor locations of said frame for subsequent part attachment (Col. 3 lines 9- 14 and Fig. 1, 4 teach slipping a metal tube 29 over the foam mandrel 27, which have holes 6, 8 subsequently attaching to base 10 having hardware brackets as shown in Fig. 1). As such, the claimed hardware brackets of claim 6 do not distinguish from the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643.  The examiner can normally be reached on 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/LEITH S SHAFI/Primary Examiner, Art Unit 1744